Citation Nr: 0719524	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right pelvic ramus fracture. 

3.  Entitlement to service connection for shingles. 

4.  Whether new and material evidence has been received to 
reopen a service connection claim for lower back disability.  

5.  Whether new and material evidence has been received to 
reopen a service connection claim for residuals of a coccyx 
injury.

6.  Whether new and material evidence has been received to 
reopen a service connection claim for a psychiatric 
disability, variously characterized. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1961 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
The veteran testified before the undersigned at the RO in 
March 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for hepatitis C.  
In written statements and in testimony before the 
undersigned, the veteran contends that he was infected with 
the hepatitis C virus due to inoculations he received in 
service or, in the alternative, when he was administered IVs 
during treatment for his right pelvic ramus fracture 
occurring in 1963.  

The veteran testified that he received treatment at a VA 
hospital in Wadsworth, California in the late 1960s to early 
1970s.  He also indicated receiving treatment at Pacific 
Hospital located in Pacific Beach, California, in 1975-1976.  
These records are not included in the claims file.  

The veteran also testified that he received treatment in 
service at Womack Army Hospital, Ft. Bragg.  The claims file 
includes records showing treatment for right pelvic ramus 
fracture at Womack Army Hospital, Ft. Bragg.  It was reported 
that veteran was hospitalized for 26 days in service for his 
right pelvic ramus fracture; however, the record includes 
only a discharge summary and no daily reports or other 
records documenting the veteran's course of treatment.  

On review, the Board also finds that the issues of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right pelvic ramus fracture, entitlement to 
service connection for shingles, and whether new and material 
evidence has been received to reopen service connection 
claims for lower back disability, residuals of a coccyx 
injury, and a psychiatric disability need to be addressed by 
the RO.

The Board observes that the RO denied these five issues in a 
January 2006 rating decision.  The veteran filed a timely 
notice of disagreement, received by the RO in March 2006.  No 
statement of the case (SOC) has been issued by the RO. As 
such, a statement of the case (SOC) should be issued.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
complete treatment records from Womack 
Army Hospital, Fort Bragg,  from his 
August-September 1963 admission.  All 
attempts at obtaining these records should 
be documented in the claims file. 

2.  The RO should request the veteran's 
complete treatment records from the 
Wadsworth, CA, VA Hospital dated from 1964 
through 1979.  All attempts at obtaining 
these records should be documented in the 
claims file.

3.  After securing the necessary release, 
the RO should request the veteran's 
complete treatment records from Pacific 
Hospital located in Pacific Beach, CA, 
dated from 1975 to 1976.  All attempts at 
obtaining these records should be 
documented in the claims file.

4.  Upon completion of the above, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hepatitis C.  The claims 
file and a copy of this remand should be 
made available to the examiner. 

The physician should review the entire 
claims file, including: the veteran's 
response to risk factors for hepatitis C 
received in March 2006; treatment for a 
fractured tibia and fibula in 1969; 
treatment of residuals from a self-
inflicted gun shot wound dated in 1977, a 
Charnley ankle fusion performed in 1978, 
treatment for lacerated wrists in March 
1980 with surgery performed in November 
1980, treatment for injuries to the left 
knee and ankle in 1981; the veteran's 
reported history of IV drug use with 
heroin and cocaine, as well as using other 
illicit drugs including LSD, marijuana, 
THC, and hash in a January 1985 VA 
hospital summary; the veteran's reported 
history of hepatitis beginning in 1969 as 
documented in the same January 1985 VA 
hospital summary; a September 1987 
Rhinoplasty and; the veteran's reported 
history of gonorrhea as documented in a 
Report of Medical History dated in May 
1977.  

The above documents are identified by blue 
tabs on the left side of the claims 
folder, except for the May 1977 Report of 
Medical History, which is located inside 
the Service Department Records Envelope. 

The physician should provide an opinion as 
to whether there is a 50 percent 
probability or greater that hepatitis C 
had its onset during service, or is 
otherwise related to active service.  The 
examiner should specifically address the 
veteran's contentions that he contracted 
hepatitis C during service through 
inoculations or when he was administered 
IVs during treatment for his right pelvic 
ramus fracture.  The rationale for the 
physician's opinions should be set forth 
in detail.

5.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
hepatitis C, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

6.  The veteran and his representative 
should be issued a SOC on the issues of 
entitlement to an evaluation in excess of 
10 percent for residuals of a right pelvic 
ramus fracture, entitlement to service 
connection for shingles, and whether new 
and material evidence has been received to 
reopen service connection claims for lower 
back disability, residuals of a coccyx 
injury, and a psychiatric disability.  The 
veteran and his representative should be 
provided all appropriate laws and 
regulations pertinent to this issue and 
apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal of these issues.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



